COVINGTON, Judge.
Barry E. Miller appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand on one of his claims because the trial court did not review the proper sentencing documents.
In claim one of his motion, Mr. Miller asserted that the sentences imposed in 2001, in case number 91-03887, were illegal. The trial court denied the claim, referring to 1995 sentences that had been set aside. Therefore, we reverse and remand with directions to the trial court to consider Mr. Miller’s claim in light of the sentences imposed in 1996 and 2001.
Mr. Miller’s other claims lack merit, and we affirm them. His claim for 120 days’ of gain time is affirmed without prejudice to Mr. Miller’s right to raise- the claim through administrative channels of the Department of Corrections. If not satisfied by that ruling, Mr. Miller can petition for mandamus with the appropriate circuit court. See Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000); Newsome v. Singletary, 637 So.2d 9 (Fla. 2d DCA 1994).
Affirmed in part, reversed in part, and remanded.
FULMER and KELLY, JJ., Concur.